DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 05/26/2022.
Claims 1-25, 40-41 are pending.

Response to Amendment

Applicant has amended independent claims 1, 18, 22 and dependent claims 2-4, 6-7, 10-11, 17, 19-21, 23-25 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 26-39 have been canceled by the Applicant. New claims 40-41 have been added by the Applicant.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-25, 40-41 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 6 recites “application metrics” and in lines 11-13 recites “operation parameter associated with the application, …specified as an application metric”. It is unclear if there is any distinction between the operational parameter and application metric and if parameter is specified as metric.
Claim 1 lines 11-16 recites “computation model …to map between hardware resource usage of the edge computing device and at least one hardware resource setting of the edge computing device” and later in lines 17-18 recites “map usage of the hardware resource of the edge computing device by the container to a plurality of control settings for the hardware resource usage” using the retrieved model. It is unclear if the mapping is between hardware resource usage of the edge device and resource setting as recited in lines 11-16 or mapping is between resource usage by the container and plurality of control settings. It is also unclear if the resource setting and control setting is referring to the same or different settings.

Claim 2 lines 4-6 recites “detect a deviation in at least one of the plurality of control settings from the plurality of desired application metrics”. It is unclear if the control setting and application metrics are same or different (i.e. the deviation is being detected between two same/similar or different parameters i.e. control setting is the resource setting while application metrics are desired performance measurements and are not directly comparable).


Claims 18 and 22 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 7-19, 22-25, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Pub. No. 2019/0132197 A1, hereafter Saxena) in view of Hari (US Pub. No. 2020/0073717 A1).

Both Saxena and Hari was cited in the last office action.


As per claim 1, Saxena teaches the invention substantially as claimed including an edge computing device in an edge computing system (fig 1 edge site computer system 130 federated edge computer system 150), comprising: 
processing circuitry (fig 2 compute 282 [0130] server 130, CPUs); and 
a memory device comprising instructions stored thereon (fig 2 storage 280 [0130] memories), wherein the instructions, when executed by the processing circuitry, configure the processing circuitry to perform operations to ([0041] memory store instructions, executed by the hardware processor): 
obtain, from an orchestrator of the edge computing system (fig 2 resource/service orchestration engine 212 edge deployment and management engine 211), a plurality of desired application metrics for an application deployed in a container ([0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0026] container, applications), the container executing on a virtual machine within the edge computing system (fig. 2 edge site computer system 130 containers 274 [0022] deploy virtual machines on the edge site computer system 130) and using hardware resources of the edge computing device (fig 2 edge computer system 130, compute 282 storage 280 [0022] VM on computer system 130 [0028] computing resource),  the hardware resources pre-allocated to the container prior to deployment of the application in the container (fig 2 containers 274 storage 280 compute 282 i.e. resource allocated to the container [0022] VM on computer system 130 [0028] computing resource [0026] container, host, separate applications, runtime, and other services [0011] applications may be quickly deployed i.e. pre-allocated resource prior to the deployment[0007] allowing, deployment of applications for the end devices); and
adjust usage of the hardware resources allocated to the container ([0012] resources, end computer sites, automatically managed fig. 2 edge site computer system 130 containers 274 [0022] deploy virtual machines on the edge site computer system 130 [0035] scale up/down resources, load/performance of the edge site computer system 130 [0037] components, configured, dynamically, KPI).

Saxena doesn’t specifically teach retrieve application metrics, container executing on virtual machine, retrieve a computation model based on a desired operational parameter associated with the application, the desired operational parameter specified as an application metric of the plurality of desired application metrics, and the computation model trained by a deep learning training architecture to map between hardware resource usage of the edge computing device and at least one hardware resource setting of the edge computing device to achieve the desired operational parameter; map usage of the hardware resources of the edge computing device by the container to a plurality of control settings for the hardware resources of the edge computing device using the retrieved computation model; and adjust resource usage using the plurality of control settings to achieve the desired operational parameter.

Hari, however, teaches application metrics ([0018] application, budget goals, service level agreement, application, incoming traffic throughput measured in transaction per second for the application, utilization metrics, thresholds [0050] cost per units time per machine instance [0041] latency, amount of time taken for a response to be sent in response to a request received by the application, predefined latency is a targeted latency time for how long responses should take), 
container executing on virtual machine ([0027] fig. 1 virtual machine instance 118, host the containers 128 of the application 112 set of containers that execute the functions), 
retrieve a computation model based on a desired operational parameter associated with the application ([0023] machine learning model, generate predictions, reallocation [0024] machine learning mode, single/different machine learning modes, applied to the application [0041] table 1, latency, amount of time taken for a response to be sent in response to a request received by the application, predefined latency is a targeted latency time for how long responses should take, latency% current latency divided by predefined latency traffic % [0052] [0055] [0112] fig 7 [0113] values, generated, machine learning services, in response to the alert and/or performance information, machine learning model generate output vector, generate reallocations instructions [0018]),  the desired operational parameter specified as an application metric of the plurality of desired application metrics ([0018] application, budget goals, service level agreement, application, incoming traffic throughput measured in transaction per second for the application, utilization metrics, thresholds [0041] latency, amount of time taken for a response to be sent in response to a request received by the application, predefined latency is a targeted latency time for how long responses should take [0050] cost per units time per machine instance), and 
the computation model trained by a deep learning training architecture ([0024] machine learning mode, single/different machine learning modes, applied to the application fig. 3 310) to map between hardware resource usage of the edge computing device ([0112] fig. 7 table 700 input features 726-734 processor%, memory %, storage % ) and at least one hardware resource setting of the edge computing device ([0112] fig. 7 output vector 736-742 [0113] fig.7 output vector 736-742 used to generate reallocation instruction to allocate resources used) to achieve the desired operational parameter ([0112] input vector 732-734 latency%, , traffic %  [0024] machine learning model, prediction, application/container [0061] [0064] fig. 4 404 [0031] control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container [0033] performance information, latency/throughout/traffic measurement, machine instance/container [0044] identified, parameter, adjust, based, performance information fig. 3 316 318); 
map usage of the hardware resources of the edge computing device by the container to a plurality of control settings for the hardware resources of the edge computing device using the retrieved computation model ([0112] fig.7 table 700, input features 726-724, output vector 736-742, 726-734 includes processor%, memory %, storage %, latency%, , traffic % [0113] fig. 7 736-742 output vector, machine learning services, resource allocation service, to generate reallocation instruction to allocate resources used by the application [0024] machine learning model, prediction, container of the application, machine learning model applied to each application/container [0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated [0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container, fig. 3 316 318); and 
adjust resource usage using the plurality of control settings to achieve the desired operational parameter (fig. 3 318 320 322 adjust resources by updating parameters based on the output vector by executing reallocation instructions 324 [0112] input vector 732-734 latency%, , traffic %  [0024] machine learning model, prediction, application/container [0061] [0064] fig. 4 404 [0031] control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container [0033] performance information, latency/throughout/traffic measurement, machine instance/container [0044] identified, parameter, adjust, based, performance information fig. 3 316 318).


	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Saxena [0001] abstract; Hari [0004]) Saxena with the teachings of Hari of receiving budget including targeted latency for the application, application function executed by the container executing on the virtual machine, using existing machine learning model mapping input features i.e. resource usage including latency% with the output vector to control/adjust resource allocation to achieve desired operational parameter and improve efficiency (Saxena [0001] Hari [0003]) and allow application metrics, container executing on virtual machine, retrieve a computation model based on a desired operational parameter associated with the application, the desired operational parameter specified as an application metric of the plurality of desired application metrics, and the computation model trained by a deep learning training architecture to map between hardware resource usage of the edge computing device and at least one hardware resource setting of the edge computing device to achieve the desired operational parameter; map usage of the hardware resources of the edge computing device by the container to a plurality of control settings for the hardware resources of the edge computing device using the retrieved computation model; and adjust resource usage using the plurality of control settings to achieve the desired operational parameter to the method of Saxena as in the instant invention.

As per claim 2, Saxena teaches wherein the virtual machine is hosted by the edge computing device (fig 2 end site computer system 130 [0022] deploy VM on the edge site computer system 130).
Hari teaches remaining claim elements of wherein the instructions further configure the processing circuitry to perform operations to: 
detect a deviation in at least one of the plurality of controls settings ([0113] resource allocation service, receives, alerts, based on the performance information received from the monitoring service [0055] alert generated from the performance information, compared with maximum/minimum thresholds, alerts, defined for latency fig 3 312) from the plurality of desired application metrics ([0018] application, budget goals, service level agreement, application, incoming traffic throughput measured in transaction per second for the application, utilization metrics, thresholds [0050] cost per units time per machine instance [0041] latency, amount of time taken for a response to be sent in response to a request received by the application, predefined latency is a targeted latency time for how long responses should take), the deviation detected during the usage of the hardware resources that are pre-allocated to the container (fig 3 determine resources to update based on output vector, alert and performance information and generating output parameters 318[0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds). 

As per claim 7, Saxena teaches wherein the plurality of desired application metrics  further defines usage of the hardware resource by a virtual service ([0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA [0031] hardware resources, processing 122, memory 124, storage 126), and the instructions further configure the processing circuitry to perform operations to:  PRELIMINARY AMENDMENTPage 4 Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1 Filing Date: December 20, 2019 
allocate a subset of the hardware resources of the edge computing device to the container (fig 1 end site computer system 130 federated edge computer system 150 fig 2 end site computer system 130 container 274 [0021] SDN, resources, logically isolated for different services [0035] scale up/down resources [0036] redistribute resources across one or multiple edge sites [0031] hardware resources, processing 122, memory 124, storage 126); and 
allocate at least a second subset of the hardware resources of the edge computing device to an edge service instance instantiated as the virtual service on a second virtual machine in the edge computing system (fig 2 end site computer system 130 federated edge computer system 150 [0022] deploy virtual machine on the edge site computer system 130 [0024] deploying logically-isolated virtualized networks associated with different EaaS-based services [0021] SDN, resources, logically isolated for different services [0022] deploy computing resources virtual machine on the edge computer 130, manage computing resources [0036] redistribute resources across one or multiple edge sites [0031] hardware resources, processing 122, memory 124, storage 126).  

As per claim 8, Saxena teaches wherein the edge service instance includes a network function virtualization (NFV) instance instantiated as part of the virtual service ([0021] software defined networking, EassS based services [0022] deploy virtual machine on the edge site computer [0024] SDN, deploying, virtualized networks, services [0025] federated service container, deploying logically isolated virtualized networks).  

As per claim 9, Saxena teaches wherein the edge service instance is an edge service chain including multiple network function virtualization (NFV) instances instantiated as part of the virtual service ([0022] deploy, VM, edge computer system 130, service chains, edge functions [0024] SDN, deploying, virtualized networks, services [0025] federated service container, deploying logically isolated virtualized networks). 


As per claim 10, Saxena teaches the edge computing device of claim 7, wherein the instructions further configure the processing circuitry to perform operations to: 
monitor usage of the at least second subset of the hardware resources allocated to the edge service instance ([0013] automatic management, resources, monitored system performance/load [0035] monitor metrics associated with EaaS, monitored load/performance of edge site computer system [0038] telemetry, data analytics, key data [0031] [0011] services, SLA, failure to comply).

	Hari teaches remaining claim elements of map the usage of the hardware resources by the virtual service to a second plurality of control settings using the retrieved computation model ([0112] fig.7 table 700, input features 726-724, output vector 736-742, 726-734 includes processor%, memory %, storage %, latency%, , traffic % [0113] fig. 7 736-742 output vector, machine learning services, resource allocation service, to generate reallocation instruction to allocate resources used by the application [0024] machine learning model, prediction, container of the application, machine learning model applied to each application/container [0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated [0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container, fig. 3 316 318), the second plurality of control settings associated with the at least second subset of the hardware resources of the edge computing device allocated to the edge service instance ([0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated [0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 ); and 
to detect a deviation from the second plurality of control settings ([0031] control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container [0033] performance information, latency/throughout/traffic measurement, machine instance/container [0044] identified, parameter, adjust, based, performance information fig. 3 316 318 fig 7 input feature-output vector).


As per claim 11, Saxena teaches wherein the second virtual machine used for instantiating the edge service instance is at the edge computing device (fig 2 end site computer system 130 [0022] deploy VM on the edge site computer system 130 [0021] EaaS-based services), and wherein the instructions further configure the processing circuitry to perform operations to:  PRELIMINARY AMENDMENTPage 5 Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1 Filing Date: December 20, 2019 
instantiate a platform resource management service on the second virtual machine  (fig 2 resource and service orchestration engine 212 edge and deployment and management engine 211 [0026] edge computer system, containers, virtual machines ), the platform resource management service configured to manage allocations of the second subset of the hardware resources among one of containers executing on the second virtual machine or virtual services executing on the second virtual machine ([0036] redistribute resources across one or multiple edge sites [0026] edge computer system, containers, virtual machines [0027] establish isolated virtual storage for different EaaS based network ).

As per claim 12, Saxena teaches wherein the instructions further configure the processing circuitry to perform operations to: 
a platform software of the edge computing device, the edge computing device (fig 1 edge site computer system 130 federated edge computer system 150 cloud based system 100) ; and 
allocate the hardware resources of the edge computing device to the container (fig 1 edge site computer system 130 federated edge computer system 150 cloud based system 100 [0026] containers).  
Hari teaches remaining claim elements of receive, from a platform software, availability information for the hardware resources ([0032] resources that area available to and consumed by the container) and allocate the hardware resources to the container based on the availability information ([0032] resources that area available to and consumed by the container [0005] adjusting resources of the set of containers).


As per claim 13, Saxena teaches to: sideband application programming interface (API) of the edge computing device, hardware resources of the edge computing device ([0013] automatic management, resources, resources, EaaS, managed, API, maintaining high availability, fig 1 130150 182).  
Hari teaches remaining claim elements of receive a resource availability update, the resource availability update indicating addition or removal of dynamically off-loadable/on-loadable hardware resources ([0032] resources that are both available to and consumed by the container [0065] increasing/decreasing amount of resources available to the containers, adding/reducing processing/memory/storage).


As per claim 14, Saxena teaches usage of the hardware resources to a second plurality of resource controls ([0007] provide resources local to an end devices for reducing network congestion, improving response times, flexible and fast deployment [0012] resources, computing/networking/storage resources [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA ); and  PRELIMINARY AMENDMENTPage 6 Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1 Filing Date: December 20, 2019 
monitor usage of the hardware resources allocated using the second plurality of resource controls ([0013] automatic management, resources, monitored system performance/load [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected ).  

Hari teaches remaining claim elements of re-map usage of the hardware resources to resource control using the retrieved computation model ([0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated[0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container fig 7 input feature-output vector),  and further based on the resource availability update ([0040] current processor/memory/storage usage, available processing power/memory/storage [0070] repeating , training step based on comparison of validation accuracy to training accuracy) and monitor usage of the hardware resource allocated to the container ([0034] monitoring, records, performance information, agent, containers [0044] monitoring, parameter, adjust, performance information, received, containers).


As per claim 15, Saxena teaches wherein the hardware resource of the edge computing device ([0029] server 130 include hardware resources, CPUs, memories fig 2 end site computer system 282) are accessible by at least a second application deployed in the edge computing system ([0018] edge site, computer system 130, serve a particular group of end device [0026] end site computer system, multiple containers, separate containers/runtime/services).  

As per claim 16, Saxena teaches wherein the edge computing system is a Mobile Access Edge Computing (MEC) system operating according to a MEC specification ([0001] edge computing, cellular wireless telecommunication network fig. 1 edge site computer system 130 federated edge computer system 150 core data center server 180 telecommunication network 120), wherein the edge computing device is an MEC host (fig 1 edge site computer system 130 [0029] server 130), and wherein the hardware resources include a MEC resource accessible within the MEC host ([0031] type of bandwidth/storage,  processing cores [0012] resources, computing/networking/storage resources).  

As per claim 17, Saxena teaches a storage device, wherein the plurality of desired application metric is stored locally at the edge computing device using the storage device ([0007] fig 2 storage 280 end site computer system 282 [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics, CID collected).  

Claim 18 recites claim elements similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 19 recites claim elements similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 22 recites method performed by an edge computing device operable in an edge computing system, comprising elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 23 recites the limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 24 recites the limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 25 recites the limitations similar to those of claim 10. Therefore, it is rejected for the same rational.
As per claim 40, Saxena teaches wherein the orchestrator is a device that is separate from the edge computing device (fig. 2 edge deployment and management engine 211 resource and service orchestration engine 212 within core data center 180 edge computer site 130 i.e. remote and separate).  
As per claim 41, Saxena teaches wherein the desired operational parameter is at least one of: 
desired latency;
desired response time ([0007] EaaS, response time); and 
desired throughput.
Hari teaches remaining claim elements of desired latency ([0041] targeted latency) and desired throughput ([0018] incoming traffic throughput).


PRELIMINARY AMENDMENTPage 3Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1Filing Date: December 20, 2019 Claims 3-6, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of Hari, as applied to above claims, and further in view of Yoo et al. (Pub. No. US2020/0356398 A1, hereafter Yoo).
Yoo was cited in the last office action.
Yoo was cited in the last office action.
Yoo YY
As per claim  3, Hari teaches wherein the instructions further configure the processing circuitry to perform operations to: 
determine a resource usage improvement rate based on the detected deviation in the at least one of the plurality of control settings ([0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds [0076] improvement accuracy, training step repeated fig 7 input feature-output vector).

Saxena and Hari, in combination, do not specifically teach the resource improvement rate being a real number that quantifies a measure of the deviation, the real number being greater than or equal to 0 and smaller than or equal to 1.

Yoo, however, teaches the resource improvement rate being a real number that quantifies a measure of the deviation, the real number being greater than or equal to 0 and smaller than or equal to 1 ([0064] use amount of the resource, value of adjusting the degree of change, value of any real number between 0 and 1).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Saxena [0001] abstract; Hari [0004]; Yoo [0002]) Saxena and Hari with the teachings of Yoo of adjusting the degree of change to a real number between 0 and 1 to improve efficiency (Saxena [0001] Hari [0003] Yoo [0005] [0006]) and allow resource improvement rate being a real number that quantifies a measure of the deviation, the real number being greater than or equal to 0 and smaller than or equal to 1 to the method of Saxena and Hair as in the instant invention.

As per claim 4, Hari teaches wherein the instructions further configure the processing circuitry to perform operations to: 
adjust mapping of the usage of the hardware resources to the plurality of control setting ([0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated [0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container [0113] values, generated, machine learning services, in response to the alert and/or performance information, machine learning model generate output vector, generate reallocations instructions) based on the resource improvement rate ([0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds [0076] improvement accuracy, training step repeated [0113] values, generated, machine learning services, in response to the alert and/or performance information, machine learning model generate output vector, generate reallocations instructions).  

As per claim 5, Hari teaches adjust allocation of the hardware resources to the container based on the resource improvement rate ([0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds [0076] improvement accuracy, training step repeated [0113] values, generated, machine learning services, in response to the alert and/or performance information, machine learning model generate output vector, generate reallocations instructions).  

As per claim 6, Hari teaches wherein the computation model is a machine learning model (fig. 1 machine learning model 110), and wherein the instructions further configure the processing circuitry to perform operations to: 
adjust at least one weight of the machine learning model for mapping of the usage ([0070] fig 4 408 updating weights of the neural network model based on back propagated training prediction errors [0112] fig. 7 input features-output vectors) based on the resource usage improvement rate ([0070] training prediction errors [0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0076] improvement accuracy, training step repeated [0113] values, generated, machine learning services, in response to the alert and/or performance information, machine learning model generate output vector, generate reallocations instructions), the at least one weight comprising a parameter used by the machine learning model ([0070] updating weights of the neural network model [0112] fig. 7 input feature/output vector).  

Claim 20 recites claim elements similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 21 recites claim elements similar to those of claim 4. Therefore, it is rejected for the same rational.

Response to the Arguments
Examiner suggested amending independent claim 1 to include limitations of claim 2 of “detect a deviation in at least one of the plurality of control settings from the plurality of desired application metrics” as allowable subject matter during an examiner interview on 07/20/2022. Applicant didn’t accept suggested allowable subject matter and instead requested an official communication. Indicated allowable subject matter has been withdrawn.


Response to the Arguments
The previous drawing objections have been withdrawn.

Some of the previous 112(b) rejections have been withdrawn. However, some 112(b) objections have been maintained and some new objections have been made.

The previous 35 USC 101 (abstract idea) objections have been withdrawn.


Applicant's arguments filed on 05/26/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 05/26/2022, Applicant argues the following:



Saxena doesn’t teach or suggest that the CID defines “a plurality of desired application metrics for an application deployed in a container”, where the container is “executing on a virtual machine with the edge computing system and using hardware resources of the edge computing device [that are]…pre-allocated to the container prior to deployment of the application,” as recited by amended independent claim 1.
Hari, at paragraphs [0023], [0024], [0041], [0052], [0055], [0112], and [0113],  doesn’t teach or suggest “retrieve a computation model based on desired operational parameter associated with the application, the desired operational parameter specified as an application metric of the plurality of desired application metrics,” as recited by independent claim 1.

Independent claim 1 has been further amended, as set forth above, to recite “the computation model trained by a deep learning training architecture to map between hardware resource usage of the edge computing device and at least one hardware resource setting of the edge computing device to achieve the desire operational parameter,” which functionality is not taught or suggested by any of the cited references.

Hari , at paragraphs [0024], [0031], [0061], [0064], [0112] and [0113] , does not teach or suggest “map usage of the hardware resources of the edge computing device by the container to a plurality of control settings for the hardware resources of the edge computing device using the retrieved computation mode,” as recited by amended independent claim 1.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:

With respect to point i.):  Examiner respectfully disagree. Saxena teaches for the purpose of deploying the components for a particular EaaS, customer may provide data representing a customer inventory document (CID) data 310 ([0031]), and CID data may specify the type of bandwidth intended for the deployment; the type of storage and input/output operations per second; how many processing cores are to be deployed for the workload; expected network performance metrics; cloud operating system selection(s); expected platform/service function availability metrics ([0031]). Saxena further teaches receiving data representing metrics for a cloud platform to be distributed across data center and edge computer system ([0040]) and deploying one or more container running separate application on VMs to provide isolated environment ([0026]). Therefore, Saxena clearly teaches deploying container in VMs running application (i.e. workload) on the host as an Edge component and associated desired performance parameter for the workload. Saxena also teaches application may be quickly deployed ([0011]) and edge computing service, which also resources geographically located network resources at the periphery or edge to server as end devices and therefore EaaS may provide resources local to the end devices for allowing relatively fast and flexible deployment of applications for the end devices ([0007]) and therefore teaches using hardware resources of the edge computing device [that are]…pre-allocated to the container prior to deployment of the application. In addition, Hari also teaches distribution of workload across the machine instances and containers ([0033] [0026] [0027]), which is similar to the limitations of deployed application using resources pre-allocated to the container.




With respect to point ii.) Hari teaches one or more machine learning model to generate predictions that are used to generate reallocation instructions ([0023]) for application executing on different containers ([0024]) based on the configuration of the container ([0024]).  Hari also teaches training the machine learning model with historical information ([0023]). Hari teaches  receiving SLA that application has to meet, incoming traffic throughput, resource utilization metrics etc ([0018]), which is same as desired operational parameter as specified in terms of application metrics as recited in claim 1. Hari also teaches learning about the application environment by acquiring data point at regular intervals of time ([0019]). Therefore, Hari teaches a computation model corresponding to the desired operational parameter associated with the application, the desired operational parameter specified as an application metric of the plurality of desired application metrics,” as recited by independent claim 1.

With respect to point iii.) Examiner respectfully disagrees. Saxena teaches edge device in an edge computing system with desired application metrics (fig 1-2 [0031]). As indicated above, with respect to point ii.), Hari teaches neural network model that is trained with the historical information ([0066] fig. 4) and includes features such as processing/memory/storage/latency/traffic percentage ([0068] fig. 4 ) and generating predictions, updating the model by back propagating the training errors and updating the weights of neural network model and generating training accuracy from the training record predictions and training records (fig. 4 [0070] - [0077], fig. 7). Hari further teaches the neural model for comparing the resource usage (e.g. processor memory) and comparing with given threshold and action for updating the configuration of the application, where in the threshold for the metrics can be selected by a developer ([0078] fig. 5-6), which is similar to the limitations of “the computation model trained by a deep learning training architecture to map between hardware resource usage of the computing device and at least one hardware resource setting of the computing device to achieve the desire operational parameter” as recited in the independent claim 1.

With respect to point iv.) Examiner respectfully disagrees. Saxena teaches . Saxena teaches edge device in an edge computing system with desired application metrics (fig 1-2 [0031]). As indicated above with respect to point iii.) Hari teaches neural model for resources usage (e.g. process/memory/storage) and weights of the neural network model ([070] fig. 4 ) which are adjusted to improve accuracy of predictions ([0073]). Hari also teaches relationship between the resource usage and corresponding settings/output vectors for the resource allocation (fig. 7) and generating output vectors from the machine learning model using the performance information and adjusting resource of the set of containers by updating parameter based on the output vectors, wherein the resource is controlled by the parameter ([0004]-[0005]), which is similar to the claim elements of map usage of the hardware resources of the edge computing device by the container to a plurality of control settings for the hardware resources of the edge computing device using the retrieved computation mode,” as recited by amended independent claim 1.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Agrawal; Dakshi (US-20150245160-A1) Techniques for Mobility-Aware Dynamic Service Placement in Mobile Clouds
Chen; Dawei (US-20210181739-A1) Methods And Systems For Selecting Machine Learning Models To Predict Distributed Computing Resources
Jackson, Gregory J. (US-20020152305-A1) Systems and methods for resource utilization analysis in information management environments
OPSENICA; Miljenko (US-20220058056-A1) Method And Machine Learning Agent For Executing Machine Learning In An Edge Cloud
Padala; Pradeep (US-20170126432-A1) Container Management And Application Ingestion Engine
Schibler; Ross (US-20190312800-A1) Method, Apparatus And System For Real-Time Optimization Of Computer-Implemented Application Operations Using Machine Learning Techniques
SUBRAMANIAN; Rasika (US-20200104184-A1) Accelerated Resource Allocation Techniques

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195